        Case 4:17-cv-00492-BSM Document 281 Filed 08/13/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

SOUTHEASTERN EMERGENCY PHYSICIANS LLC                                                PLAINTIFF


v.                             CASE NO. 4:17-CV-00492-BSM


CELTIC INSURANCE COMPANY d/b/a ARKANSAS
HEALTH & WELLNESS INSURANCE COMPANY;
NOVASYS HEALTH, INC.; and
CENTENE CORPORATION                                                              DEFENDANTS

______________________________________________________________________________

                      DEFENDANTS’ MOTION TO ADMIT
                THREE CATEGORIES OF RELEVANT EVIDENCE
______________________________________________________________________________

       Defendants respectfully request that this Court admit three categories of relevant evidence,:

(1) evidence of NovaSys Health member ID cards, attached hereto as Exhibit 1; (2) evidence of

Defendants’ employees’ analysis of Plaintiff’s upcoding of health insurance claims that Plaintiff

submitted to Arkansas Health & Wellness, attached hereto as Exhibit 2; and (3) evidence of the

government’s establishment of a reasonable default payment rate for out-of-network ER providers

that provide healthcare to people with Affordable Care Act health insurance. In support of that

request, Defendants rely on the arguments in the accompanying brief.
       Case 4:17-cv-00492-BSM Document 281 Filed 08/13/20 Page 2 of 2




Dated: August 13, 2020             Respectfully submitted,

                                   Lyn P. Pruitt (Ark. Bar No. 84121)
                                   Graham Talley (Ark. Bar No. 2015159)
                                   MITCHELL, WILLIAMS, SELIG,
                                   GATES & WOODYARD, PLLC
                                   425 W. Capitol Avenue, Suite 1800
                                   Little Rock, AR 72201
                                   Telephone: (501) 688-8800
                                   Facsimile: (501) 688-8807
                                   lpruitt@mwlaw.com
                                   gtalley@mwlaw.com

                                   AND

                                   Steven M. Cady (admitted pro hac vice)
                                   WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street NW
                                   Washington, DC 20005
                                   Telephone: (202) 434-5000
                                   Facsimile: (202) 434-5029
                                   scady@wc.com

                                   AND

                                   C. David Goerisch, (Ark. Bar No. 95283)
                                   R. Bradley Ziegler, (admitted pro hac vice)
                                   LEWIS RICE LLC
                                   600 Washington Avenue, Suite 2500
                                   St. Louis, MO 63101
                                   Telephone: (314) 444-7600
                                   Facsimile: (314) 241-6056
                                   dgoerisch@lewisrice.com
                                   bziegler@lewisrice.com

                                   Attorneys for Defendants Arkansas Health &
                                   Wellness Health Plan, Inc.; Celtic Insurance
                                   Company d/b/a Arkansas Health & Wellness
                                   Insurance Company; NovaSys Health, Inc.; and
                                   Centene Corporation




                                      2
